Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156620                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 156620
                                                                   COA: 333207
                                                                   Muskegon CC: 15-066436-FH
  FRED HUSTON-DARNELL CHANDLER,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 22, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  addressing the admission of other-acts evidence and we REMAND this case to that court
  for reconsideration in light of People v Denson, 500 Mich. 385 (2017), and People v
  Golochowicz, 413 Mich. 298, 310-311 (1982). The prosecutor sought to admit the other-
  acts evidence to prove identity. “Golochowicz identifies the requirements of logical
  relevance when the proponent is utilizing a modus operandi theory to prove identity.”
  People v VanderVliet, 444 Mich. 52, 66 (1993). On remand, the Court of Appeals shall
  apply Golochowicz to determine whether the other-acts evidence was admissible to prove
  identity. The Court of Appeals shall consider whether the defendant’s other act and the
  charged offense were sufficiently similar to support this theory of relevance. See
  Denson, 500 Mich. at 402-404. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2018
           a0620
                                                                              Clerk